
	
		III
		111th CONGRESS
		1st Session
		S. RES. 183
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Shelby (for himself,
			 Mr. Sessions, Mr. Isakson, and Mr.
			 Chambliss) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Celebrating the life and achievements of
		  Millard Fuller, the founder of Habitat for Humanity.
	
	
		Whereas Millard Fuller was born on January 3, 1935, in the
			 small cotton-mill town of Lanett, in Chambers County, Alabama, and would later
			 graduate from Auburn University and the University of Alabama School of
			 Law;
		Whereas Millard Fuller became a self-made millionaire by
			 the age of 29 and could have lived out the rest of his life in comfort, but
			 instead he and his wife sold all of their possessions, donated the proceeds to
			 the poor, and began searching for a new purpose for their lives;
		Whereas Millard Fuller and his wife established Habitat
			 for Humanity in Americus, Georgia, in 1976;
		Whereas Habitat for Humanity has constructed more than
			 300,000 homes for 1,500,000 people and has a presence in all 50 States, the
			 District of Columbia, Guam, Puerto Rico, and more than 90 countries around the
			 world;
		Whereas Habitat for Humanity's noteworthy accomplishments
			 include building 263 houses across the United States in 1 week and massive
			 rebuilding efforts in New Orleans following Hurricane Katrina;
		Whereas in 2005, Millard Fuller established The Fuller
			 Center for Housing, which works with local organizations to provide support and
			 guidance to repair and build homes for impoverished individuals and is located
			 in 24 States and 15 countries on 5 continents;
		Whereas Millard Fuller provided 3 decades of leadership
			 and service to Habitat for Humanity and The Fuller Center for Housing,
			 committing his life to philanthropy and service to others while raising global
			 concern for homelessness and poverty;
		Whereas Millard Fuller was honored with over 50 honorary
			 doctorate degrees by colleges and universities throughout the United States and
			 was awarded the Presidential Medal of Freedom, the Nation's highest civilian
			 honor, by President William Jefferson Clinton in 1996; and
		Whereas Millard Fuller passed away on February 3, 2009,
			 leaving behind a loving wife, a proud family, and a legacy that will extend far
			 beyond his life: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 life and achievements of Millard Fuller;
			(2)acknowledges the
			 millions of people he and his organization have served and the inspiration he
			 has given to so many; and
			(3)encourages all
			 the people of the United States to recognize and pay tribute to Millard
			 Fuller's life by following the example of service that he set.
			
